Exhibit 10.15

 

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is entered into by and between
Cherokee International Corporation (the “Company”), a Delaware corporation, and
Jeffrey M. Frank (the “Executive”).

R E C I T A L S

WHEREAS, the Executive is currently employed by the Company as its President and
Chief Executive Officer; and

WHEREAS, the Executive and the Company desire to memorialize their understanding
with respect to severance benefits payable to the Executive in the event his
employment is terminated by the Company other than for Cause (as defined in
Section 3 below).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants herein contained, the Company and the Executive agree
as follows:

1.                                       At Will Employment.  The Executive’s
employment with the Company is currently on an at-will basis, meaning that
either the Executive or the Company may terminate the employment relationship at
any time for any reason or for no reason, and without further obligation or
liability, except as set forth in this Agreement.

2.                                       Term of Agreement. This Agreement shall
remain in effect for so long as the Executive is employed as the President and
Chief Executive Officer of the Company.

3.                                       Severance Payment. Subject to the
Executive’s having executed and, if applicable, not revoked, a release of claims
reasonably satisfactory to the Company (the “Release of Claims”), in the event
the Executive’s employment is terminated by the Company other than for Cause (as
such term is defined below), the Executive shall be entitled to a cash payment
(the “Severance Payment”), in lieu of any other severance payment pursuant to
any other plan or agreement of the Company or any subsidiary thereof to which
the Executive is otherwise entitled, of an amount equal to his then annual base
salary as in effect immediately prior to the date of termination.  Subject to
Section 409A of the Internal Revenue Code of 1986, as amended, the Severance
Payment shall be payable in a lumpsum commencing within 10 business days
following the effective date of the Release of Claims.  If required by Section
409A, the Severance Payment may be delayed for a period of six months.

For purposes of this Agreement, “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the willful and continued failure by the
Executive to perform his or her duties with the Company, (ii) the Executive’s

 

 

--------------------------------------------------------------------------------


 

conviction of, or entry of a plea of guilty or nolo contendere to, a felony or
other crime involving moral turpitude, (iii) the commission by the Executive of
any act of theft, embezzlement or fraud in connection with his employment with
the Company, or (iv) the Executive’s appropriation (or attempted appropriation)
of a material business opportunity of the Company, including attempting to
secure or securing from anyone other than the Company any personal profit
without the Company’s consent in connection with any transaction entered into on
behalf of the Company.

The Executive shall not be entitled to the Severance Payment if (i) the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability or (ii) the Executive terminates his
employment with the Company for any reason.

4.                                       No Mitigation.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.

5.                                       Successors.  Any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or to all or substantially all of the business and/or assets of the
Company shall assume all obligations of the Company under this Agreement and all
rights of the Company under this Agreement shall inure to such successor, in the
same manner and to the same extent that the Company would be required to perform
and be entitled to the benefits of this Agreement if no such succession had
taken place.

6.                                       Notices.  All notices and other
communications under this Agreement shall be in writing and delivered to the
addresses set forth below and shall be effective when delivered, if hand
delivered; three (3) days after mailing by first class mail, certified or
registered with return receipt requested; and 24 hours after transmission of a
fax :

If to the Company:                                             Cherokee
International Corporation

 2841 Dow Avenue

 Tustin, CA 92780

 Attention:  Chairman of the Board

 

If to the Executive:                                             Jeffrey M.
Frank

 15 Calle de Princesa

 Coto de Caza, CA 92679

 

                                                Either party may change such
party’s address for notices by notice duly given pursuant hereto.

7.                                       Arbitration.  The Company and Executive
agree that any dispute arising as to the parties’ rights and obligations
hereunder shall, at the election and upon written demand of either party, be
submitted to arbitration before a single neutral

 

2

--------------------------------------------------------------------------------


 

arbitrator in Orange County, California and will be conducted in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, which Rules shall be modified by the arbitrator to the
extent necessary to comply with applicable law.  The arbitrator shall not have
authority to add to, modify, change or disregard any lawful terms of this
Agreement or to issue an award that is contrary to applicable law.  The decision
of the arbitrator shall be final and binding and enforceable in any court of
competent jurisdiction.  The parties further agree, notwithstanding the
foregoing, that (i) the provisions of the California Arbitration Act, including
Sections 1281.8 and 1283.05 of the California Code of Civil Procedure, will
apply to any arbitration hereunder; (ii) the Company shall pay any costs and
expenses that the Executive would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration, provided,
however, that if either party prevails on a statutory claim that affords the
prevailing party an award of attorney’s fees, the arbitrator may award
reasonable attorney’s fees to the prevailing party, consistent with applicable
law; and (iii) any hearing must be transcribed by a court reporter and any
decision of the arbitrator must be set forth in writing, consistent with the
applicable state or federal law and supported by essential findings of fact and
conclusion of law.  The provisions of this Section 7 shall survive the
termination or revocation of this Agreement.

8.                                       Miscellaneous.

(a)                                  Modification and Waiver.  Except as
otherwise specifically provided in this Agreement, no provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by both the Company and the
Executive.  No waiver at any time by either party to this Agreement of any
breach by the other party hereto of, or failure to comply with, any provision
hereof shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time.

(b)                                 Entire Agreement.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  This Agreement supercedes any and all prior agreements
between the parties and/or any of their affiliates with respect to the subject
matter hereof.

(c)                                  Governing Law.  This Agreement and the
legal rela­tions thus created between the parties hereto shall be governed by
and construed under and in accordance with the internal laws of the State of
California.

(d)                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date set forth below.

EXECUTIVE

CHEROKEE INTERNATIONAL

 

/s/ Jeffrey M. Frank

 

CORPORATION

 

/s/  Van Holland

 

Date: March 31, 2005

By:          Van Holland

 

Its:          Chief Financial Officer

 

Date: March 31, 2005

 

4

--------------------------------------------------------------------------------